DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
For each instance the term “comprising” is used in claims 1-14, a colon should follow (i.e., “comprising:”) so to clearly define the limitations that follow as defining the preceding term.  Additionally, semicolons should be used after defining each term (i.e., a rigid outer casing sized and shaped to house a pressurized air delivery device therein and fluidly connected to a flexible, fluid filled inner chamber, said flexible, fluid filled inner chamber constructed and arranged to contract when a pressurized fluid is exerted thereupon, thereby causing said fluid stored within to be ejected out, and expand when said pressurized fluid is removed[[,]]; and) so to clearly define when the next feature is being defined. 
In claim 14, the phrase “1wherein” should be modified to read “1 wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "a rigid outer casing sized and shaped to house a pressurized air delivery device therein".  It is unclear whether the recited “pressurized air delivery device” is a required element of the claim, which appears to be necessary for the recited system to function as claimed, because the claim says “shaped to house” this element without positively reciting it.  Thus, claim 1 and the dependent claims thereof are indefinite.

Claim(s) 1 recite(s) the limitation "said flexible, fluid filled inner chamber constructed and arranged to contract when a pressurized fluid is exerted thereupon, thereby causing said fluid stored within to be ejected out, and expand when said pressurized fluid is removed".  However, this limitation is indefinite because it is unclear what is applying the pressurized fluid (for example, is it the pressurized air delivery device?), and is the pressurized fluid the same fluid that defines the “fluidly connected” relationship in the preceding limitation.  Moreover, it is unclear what constitutes “contract” and “expand” in this context.  For example, does this mean the inner chamber decreases and increases in size, respectively, or does it mean the inner chamber simply deforms?  The claims do not expressly state that a uniform pressure is applied to the inner chamber, nor define what the effect of the pressurized fluid has on the overall size of the inner chamber.  Finally, it is unclear what is allowing the fluid to be ejected or return, nor where it is going, based on the lack of structure defined in the claim.  Thus, claim 1 and the dependent claims thereof are indefinite.
Claim(s) 1 recite(s) the limitation "whereby pressurized fluid inserted within said space exerts a force upon said flexible ventricle assembly inner member causing said flexible ventricle assembly inner member to eject said fluid stored within".  However, it is unclear what provides or allows for the fluid to be inserted within said space as claimed, which is not defined structurally.  Moreover, it is unclear what is causing the fluid to by pressurized in this context, again not defined structurally.  The claim is ambiguous because it could be performed by an infinite number of embodiments.   Additionally, it is unclear what is allowing for and where the fluid that is ejected goes.  For example, the fluid could simply flow into the 
Claim(s) 1 recite(s) the limitation "said atrium assembly" in defining the vasculature system module.  Although the claim previously states “a cardiac system module for simulating cardiac functioning of a patient atrium assembly for simulating blood flow through an atrium of a heart”, it does not recite an atrium assembly as an element of the claim.  Thus, it is unclear whether this is referring to the “cardiac system module” or another structure.  Therefore, this limitation lacks sufficient antecedent basis in the claims.
Claim(s) 1 recite(s) the limitation "at least one tubing adapted to have characteristics of a human artery or vein and fluidly connected to at least a portion of said cardiac system module”. The term “fluidly connected” renders the claim indefinite, as it is unclear what constitutes the metes and bounds of this term structurally.  Thus, claim 1 and the dependent claims thereof are indefinite.
Claim(s) 1 recite(s) the limitation "a pneumatic supply system fluidly connected to at least a portion of said atrium assembly and to at least a portion of said ventricle assembly".  The term “fluidly connected” renders the claim indefinite, as it is unclear what constitutes the metes and bounds of this term structurally.  Thus, claim 1 and the dependent claims thereof are indefinite.
Claim(s) 1 recite(s) the limitation "a compliance chamber".  This term is ambiguous because it does not have a plain and customary meaning, nor is it further defined in the claim.  Moreover, there is no definition of it’s structural relationship to the other features of the claim, and thus is unclear how it relates.  Thus, claim 1 and the dependent claims thereof are indefinite.
Claim(s) 1 recite(s) the limitation "a control unit operatively coupled to at least one or more pressure sensors or flow sensors operatively coupled to at least one component of said cardiac system module, said vasculature system module, said pneumatic supply system, said fluid reservoir, or said compliance chamber; said control unit configured to control or modify one or more operational parameters of said cardiovascular simulator system via feedback loop systems".  First, it is unclear whether the recited “feedback loop systems” rely on information from the claimed one or more pressure sensors or flow sensors, or some other data source, based on the lack of definition in the claim which renders the limitation ambiguous.  Second, it is unclear what constitutes “control or modify one or more operational 
Claim(s) 2 recites the limitation “at least one resistance valve configured to adjust the flow rate of a fluid within said system”.  However, it is unclear what fluid this claim refers to, and it is unclear what system the claim refers to, because claim 1 includes several fluids and systems.  Thus, claim 2 and the dependent claims thereof are indefinite.
Claim(s) 4 recites the limitation “wherein said control unit is configured to control the timing or speed of generation of pressurized air within said system”.  Again, it is unclear what system this claim refers to, as claim 1 and 2 include several systems. Thus, claim 4 and the dependent claims thereof are indefinite.
Claim 9 recites the limitation “to heat a fluid within said system”.  As provided above, it is unclear what “fluid” and what “system” this claim refers to, which is depending from claim 1 which claims multiple fluids and systems. Thus, claim 9 and the dependent claims thereof are indefinite.
Claim 10 recites the limitation “wherein said fluid is adapted to have characteristics of blood”.  As provided above, it is unclear what “fluid” this claim refers to, which is depending from claim 1 which claims multiple fluids. Thus, claim 10 and the dependent claims thereof are indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 broadens the scope .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion

Examiner deems the following prior art references relevant to the claimed invention, but not relied upon in the rejection above:
US 6,146,325 to LEWIS;
US 6,790,043 to ABOUD;
US 2005/0100873 to MEYTHALER; and
US 2012/003,586 to GOMO.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715